Citation Nr: 1449211	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertensive cardiovascular disease, to include as due to herbicide exposure or as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This case came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the RO in Seattle, Washington that denied service connection for hypertensive cardiovascular disease.  Jurisdiction of the appeal was later transferred to the VA RO in Chicago, Illinois.

A personal hearing was held in September 2009 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In an October 2013 decision, the Board denied the claim for service connection for hypertensive cardiovascular disease.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and the issue remanded.  In an April 2014 Court order, the joint motion was granted, the Board's October 2013 decision was vacated, and the issue was remanded.  The case was subsequently returned to the Board.

During the course of the appeal, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for generalized anxiety disorder with major depressive disorder and assigned an initial disability rating.  As the Veteran has not contested the initial rating or effective date for that award of service connection, that claim is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In light of the joint motion and Court remand, the Board finds that the issue of entitlement to service connection for hypertension has now been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In light of the April 2014 joint motion for remand and Court order, the Board finds that a remand is required.  

The Veteran has previously contended that he has hypertensive cardiovascular disease that was caused or aggravated by a service-connected disability, to include diabetes mellitus, type II.  He now contends that this disability is due to herbicide (Agent Orange) exposure in service.  When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Service connection can be presumed for certain conditions if a veteran was exposed to an herbicide agent during active service.  The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b),(c).  In September 2011, the NAS issued Veterans and Agent Orange:  Update 2010 (Update 2010).  

The diseases presumptively associated with Agent Orange exposure include ischemic heart disease, but not hypertensive cardiovascular disease.  See 38 C.F.R. § 3.309(e).  The Secretary of VA has determined, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension, which is not listed in 38 C.F.R. § 3.309(e).  
As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran has previously undergone VA examinations to determine the etiology of his hypertensive cardiovascular disease and its claimed relationship with service-connected disabilities, but in their April 2014 joint motion for partial remand, the parties agreed that the Board did not fully consider if VA's duty to assist required an examination and medical opinion specifically as to whether the Veteran's hypertension was related to in-service herbicide exposure.  

The parties noted that Update 2010 concluded that there is "limited or suggestive" evidence of an association between Agent Orange exposure and hypertension, and agreed that the Board did not discuss whether Update 2010 satisfied the third McLendon element, so as to require a VA medical opinion on this point.  They also agreed that the first two elements had been demonstrated, because the Veteran has hypertension and hypertensive cardiovascular disease, and is presumed to have been exposed to herbicides during his service in Vietnam.

Although service connection for hypertension may not be presumed under 
38 C.F.R. § 3.309(e) based on exposure to herbicides, the Board finds that there is some evidence of an association between Agent Orange and hypertension.  As such, the appellant has satisfied the low threshold of an indication that the current disability may be related to the in-service herbicide exposure.  In light of the above, the Board finds that a VA examination and medical opinion is needed to determine whether the Veteran's current hypertension and/or hypertensive cardiovascular disease was incurred during service or is otherwise related to service.  38 C.F.R. § 3.159(c)(4); McLendon, supra.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.   With any necessary releases, obtain copies of all additional records of any relevant VA or private treatment for hypertension since service that are not already on file.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of current hypertension and hypertensive cardiovascular disease.  The claims file must be provided to and reviewed by the examiner.  The examination is to include a review of the Veteran's history and current complaints and any tests deemed necessary. 

Based on a review of the record, the examiner should provide an opinion as to the etiology of any current hypertension and hypertensive cardiovascular disease - including the likelihood (very likely, at least as likely as not, or unlikely) that either disability had its onset in service, within one year of such, or is otherwise related to his service.

In particular, the examiner is asked to opine as to whether it is at least as likely as not that current hypertension is related to his presumed herbicide exposure in service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim. 38 C.F.R. § 3.655.

3.  The AOJ should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  (As noted in the introduction, the AOJ should adjudicate the referred claim for service connection for hypertension.)

4.  Thereafter, the AOJ should readjudicate the claim for service connection for hypertensive vascular disease in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



